     Case 5:21-cv-00061-MTT-CHW Document 14 Filed 08/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

GRADY RENARD WILLIAMS, Jr.,                )
                                           )
                                           )
                    Plaintiff,             )
                                           )
             v.                            )   CIVIL ACTION NO. 5:21-cv-61 (MTT)
                                           )
UNITED STATES OF AMERICA, et al.,          )
                                           )
                                           )
                Defendants.                )
 __________________                        )


                                       ORDER

      United States Magistrate Judge Charles H. Weigle recommends denying Plaintiff

Grady Renard Williams, Jr.’s motion to vacate judgment based on fraud. Williams

objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court reviews de novo the portions

of the Recommendation to which Williams objects. After review, the Court accepts and

adopts the findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 12) is ADOPTED and made the Order of the Court, and

Williams’s motion to vacate (Doc. 10) is DENIED.

      SO ORDERED, this 16th day of August, 2021.

                                               S/ Marc T. Treadwell
                                               MARC T. TREADWELL, CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
